Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 1 of 11 Page ID #:185




 1   Eric Hatteberg
 2   2322 Calle Almirante
                                                                                      ~,.
3    San Clemente, CA 92673                                                     ~,~` ~c
                                                                              ~r`~     N
 4   949-370-0051                                                              '~
                                                                               -~~~:~`'
                                                                                     v `"'
                                                                                             Q
5    gabwitheric@yahoo.com                                                     ~~~`.
                                                                               ~'-~,~ ~r
                                                                                  r~ ~
 6                                                                                r~ w
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA

11
12   Eric Hatteberg, an individual,              Case No.: 8:19-cv-01236 JFW PLAx

13               Plaintiff,

14         vs.                                   Joint Rule 26(~ Report

15   BANK OF AMERICA, N.A, et al,

16                Defendants)                    Scheduling Conference:

17                                               Date: September 9, 20l9

18                                               Time: 1:15 pm

19
20                                               Honorable John F. Walter

21
22
           In compliance with the Court's .duly 22, 2019 Scheduling Order, Federa
23
     Rule of Civil Procedure 26(fj and Local Rule 26-1, Plaintiff Eric Hatteberg, as Prc
24
     Se ("Plaintiff'), Defendant Bank of America, N.A.(`BANA"), and Defendant Lav
25
     Office of Harris and Zide ("ZIDE"), by and through their respective counsel a
26
     record,(collectively the "Parties), respectfully submit the following Joint Report.
27
28



                      JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 2 of 11 Page ID #:186




 1         Plaintiff and Defendant BANA met and conferred on July 30, 2019 in
 2 'I ~ to prepare this Joint Report. Plaintiff and Defendant ZIDE met and conferred
 3   August 2, 2019 in preparation ofthis Joint Report.
 4   I.    SUBJECT MATTER JURISDICTION
 5         Jurisdiction of the Court arises under 28 U.S.C. §1.331. No issues
 6 regarding personal jurisdiction or venue, and all Parties have been served.
 7   Il.   FACTUAL BACKGROUND
 8         Plaintiff:
 9         Bank of America(`BANA")alleged Plaintiff was obligated on a transactio
10   account ("Account"). Plaintiff disputed the amount owed and terms of the allege
11   Account beginning October 2018 and made a request for a copy of the signe
12   application or Agreement("Agreement") clearly outlining all terms and condition
13 ~ on the aPleged Account in question on three separate occasions. BANA was unab
14   to provide an acceptable document where Plaintiff clearly assented or consented tc
15   the terms of the Account. BANA,in an attempt to contract with Plaintiff; provides
16   Account statements in lieu of a signed Agreement. Plaintiff rejected and refuses
17   all offers to contract on "account stated". Plaintiff denied there was any balance
18   due other than $0.00 and requested that BANA mark his trade line as "disputed'
19   with the three credit reporting agencies ("CRA"). BANA continued its collection
20 efforts in violation of the Fair Deht Collections Practices Act ("FDCPA") Y
21   misstating or misrepresenting the amount of the alleged debt; attempting to colle
22 an amount that was not expressly authorized by any alleged Agreement, and by n~
23   marking Plaintif~''s trade line as "disputed".
24         BANA processed a "cease and desist" order not to contact Plaintiff's cellul
25   phone in November 2018. Plaintiff received six (6) phone calls after this date i
26   violation of the Telephone Consumer Protection Act ("TCPA").                All c
27   originated from a number known to be used for debt collection purposes and
28   recording on the phone states "please be advised we are a debt collector"

                                                 z
                        JOINT PULE 26(f)REPOP,T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 3 of 11 Page ID #:187




 1         Law Office of Harris and Zide ("ZIDE") was assignee of BANA any
 2   continued collections efforts, and Plaintiff promptly appraised 7,IDE of the facts o
 3 the alleged Account by providing a sworn affidavit in March 2019. Plaintiff also
 4   revoked any consent ZIDE had to contact Plaintiff further. ZIDE continued it
 5   contact and collections efforts in direct violation of FDCPA by misstating o
 6   misrepresenting the amount of the alleged debt; attempting to collect an amoun
 7   that was not expressly authorized by any alleged Agreement and by contacti
 8   Plaintiff after consent was revoked.
 9         Defendant BANA:
10         BANA denies any wrongdoing as alleged by Plaintiff in his Complaint, an
11   denies that it violated any state or federal laws in connection with the collectio
12   activity of Plaintiff's defaulted credit card account. Concerning Plaintiff
13 contention that he does not owe any money on his defaulted credit card, BAN
14   expressly denies that allegation. BANA retained ZIDE to collect on the sums owf
15   by Plaintiff, and Plaintiff by his actions agreed to the terms and conditions of t~
16   credit card at issue, including charging sums and making payments be
17   defaulting on the credit card account. BANA expressly denies that it has viol
18   any provision of the FDCPA in connection with the collection of Plaintiffls c
19   Amer receiving Plaintiffl s cease and desist request, BANA stopped ma]
20   collection ca11s regarding Plaintiff's account. BANA expressly denies it
21   violated the TCPA.
22         Defendant ZIDE:
23         ZIDE denies it is an assignee of BANA. ZIDE is a law fine retained by
24   BANA to represent it regarding the collection ofsums owed to it. ZIDE denies
25   any liability or wrongdoing. Specifically, ZIDE denies it violated any federal or
26   state laws including, but not limited to, the Fair Debt Collection Practices Act, 15
27   U.S.C. § 1692 et seq.("FDCPA"). LIDE asserts its actions were in compliance
28   with the FDCPA and necessary to seek enforcement of its client's rights in State

                                                3


                      JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PI,A
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 4 of 11 Page ID #:188




 1   Court. ZIDE relies on the First Amendment prohibition against statutes abridging
 2   the right to petition. the government for redress of grievances.
 3 III.       LEGAL ISSUES
 4            Plaintiff:
 5            The principal issues are whether Defendant(s)' conduct violated the Fai
 6 Debt Collections Practices Act, 15 U.S.C. ~ 1692 et seq. which prohibit unlawfu
 7   debt collection practices and was enacted to protect the "least sophisticates
 8   consumer"; and the Telephone Consumer Protections Act, 47 U.S.C. §227 et seq
 9   which protects consumers from receiving harassing, intrusive and unwanted phonf
10   calls.    The Parties are not aware of any unusual procedural, substantive, o~
11   evidentiary issues.
12            Defendant BANA:
13            BANA agrees that Plaintiffs Complaint seeks to address alleged conduc
14   purporting to violate the FDCPA and the TCPA. However, BANA believes that thf
15 facts in the case will clearly demonstrate that no such violations took place agains
16 Plaintiff by BANA. There are no unusual procedural, substantive, or evidentiary
17   issues currently identified by BANA.
18            Defendant ZIDE:
19            H&Z's response to Plaintiffs request for validation complied with all
20   applicable laws. H&Z did not at any time use any false, threatening, deceptive, o:
21   misleading communication. To the extent that a factfmder may find to the contrary
22   then any such error occurred notwithstanding procedures reasonably adapted tc
23   avoid such error. To the extent that plaintiff claims that any communication madE
24   within or related to litigation can constitute a statutory tort, the claim is precludes
25   by the First Amendment to the United States Constitution.
26   IV.      MOTIONS
27            Plaintiff:
28

                                                     a
                           JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 5 of 11 Page ID #:189




 1          There are no prior or pending motions. Plaintiff does not anticipate th~
2 filing of any motions at this time, however Plaintiff reserves the right to file al
3     appropriate motions.
4           Defendant BANA:
5           BANA agrees.
 6          Defendant ZIDE:
 7          ZiDE agrees.
      V.    AMENDING THE PLEADINGS
 E7         Plaintiff:
10          The Parties do not anticipate the need to amend the pleadings further or t~
11    add additional Parties; however, Plaintiff requests the ability to amend pleadings, i
12    necessary, until the date of the Discovery cut-off.
13          Defendant BANA:
14          BANA agrees.
15          Defendant ZIDE:
16          ZIDE agrees.
17    VI.   INITIAL DISCLOSLiRES
18          The Parties agree to comply with the provisions of Federal Rule of Civi
19    Procedure 26(a)(1)(c) by providing initial disclosures no more than 14 days afte
20    the Scheduling Conference on September 9, 2019.
21    VII. DISCOVERY PLAN AND STATUS
22          No discovery has been taken to date.
23          The Parties anticipate discovery will be needed on all aiiegations, claim
24    theories of liability, damages and affirmative defenses alleged in the Complain
25    and Answers. Discovery will be conducted by, but not limited to, deposition
26    interrogatories, requests for admission, and requests for production. Parties ma:
27    also undertake non-party discovery to determine the facts surrounding Plaintiff
28

                                                  s
                         JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 6 of 11 Page ID #:190




 1   clauns. The Parties do not anticipate any required changes or modifications to tht
 2   Rules governing discovery.
 3         The Parties do not presently anticipate any discovery disputes. The Partie
 4   may require the entry of a stipulated protective order prior to the production o
 5   confidential information of Defendant BANA or confidential information o
 6   Plaintiff. Once the Parties confer regarding the terms of the stipulated protective
 7   order, the same shall be submitted for the Court's approval.
 8   VIII. RELATED CASES
 9         Plaintiff has a related case in Orange County Superior Court, Case# 3
10   2019-01070821-CL-CL-CJC, and said case was documented in his Complaint.
11         Defendant BANA:
12         BANA agrees.
13         Defendant ZIDE:
14         ZIDE agrees.
15   IX.   RELIEF SOUGHT IN THE COMPLAINT
16         Plaintiff is seeking the following damages:
17         (a) Statutory damages
18               (i) $1,000 for FDCPA violation against ZIDE
19               (ii) $1,000 for FDCPA violation against BANA
20               (iii) $500 per TCPA violation against BANA (x6= $3,000.00)
21               (iv) $1,500 per willful TCPA violation against BANA (x6= $9,000)
22         (b)Filing Fees
23         (c) Process server cost, printing cost, and postage
24         (d)For any other relief as the Court may deem proper.
25         Plaintiff understands the FDCPA is a strict liability statute that provid
26   damages upon the showing of one violation and pursuant to FDCPA 15 U.S.C.
27   1692k(a)(1) and (a)(2)(A) ........."such damages as the Court may allow, but n
28   exceeding $1,000."

                                               c
                      JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 7 of 11 Page ID #:191




 1          Plaintiff further understands the TCPA is also a strict liability statute
 2   creates a private right of action with. each violation resulting in damages of no les
 3 than $500, which may be trebled for willful or knowing violations pursuant to 4
 4   U.S.C. §227(b)(3)(B)-(C)
 5         Defendant BANA:
 6          BANA denies that Plaintiff is entitled to any damages in this matter,
 7   agree that Plaintiff has set forth. the relief he is seeking.
 8          Defendant ZIDE:
 9         ZIDE agrees that plaintiff has accurately set forth the relief he is seeking.
10   X.     CERTIFICATION OF INTERESTED PARTIES
11         Plaintiff has filed the required certification and restates that the Plaintiff i
12   this matter is an individual.
13         Defendant BANA:
14         BANA has filed the required certification including a amended
15   as follows:
16          Bank of America, N.A. is wholly owned by BANA Holding Corporation
17 ("BANA Holding"). BANA Holding is a direct, wholly owned subsidiary of BAC
18   North America Holding Company ("BACNAH"). BACNAH is a direct, wholly
19   owned subsidiary of NB Holdings Corporation("NB Holdings). NB Holdings is
20   direct, wholly owned subsidiary of Bank of America Corporation. Bank o
21   America Corporation is a publicly held company whose shares are traded on the
22   New York Stock Exchange and has no parent corporation. Based on the U.S
23   Securities and Exchange Commission Rules regarding beneficial ownership
24   Berkshire Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131
25   beneficially owns greater than 10% of Bank of America Corporation's outstandin€
26   common stock.
27          Defendant ZIDE:
28



                       JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 8 of 11 Page ID #:192




 1         ZIDE has filed the required certification and restates that Flint C. Zide is
 2   sole owner.
 3 XI.     PROPOSED DATES LEADING TO TR1AL DATE
 4         The Parties jointly propose the following dates:
 5        (a)      Discovery cut-off date: February 28, 2020
 6        (b)      Final motion cut-off date: May 25,2020
 7        (c)      Final Pretrial Conference date: June 29, 2020
 8        (d)      Trial date: July 27, 202fl
 9 XII. TRIAL ESTIMATES
10         Plaintiff has demanded a jury trial. The Parties estimate the trial should to
11   no more than 2-3 days
12   XIII. SETTLEMENT DISCi1SSIONS
13         Plaintiff provided a settlement demand per the request of Defendant BAr
14   on July 25, 2019. Plaintiff has agreed to a settlement with Defendant ZIDE.
15         Defendant BANA:
16         BANA through counsel, has spoken with Plaintiff regarding his settlemE
17   demand, and will continue to try to resolve this matter with good faith settleme
18   negotiations.
19         Defendant ZIDE:
20         ZiDE agreed to a settlement with Plaintiff.
21   XIV. COMPLEXITY OF CASE
22         The Parties agree the case is not complex and does not require reference
23 the manual for complex litigation.
24   XV. DISPOSITIVE MOTIONS
25         Plaintiff does not anticipate filing any dispositive or partially dispositi
26   motions at this tune, but retains his right to file all appropriate motions
27   necessary.
28         Defendant BANA:

                                                 8

                       JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 9 of 11 Page ID #:193




 1         BANA anticipates bringing a motion for summary judgment if a settlemen
 2   cannot be reached.
 3         Defendant ZIDE:
 4   ZIDE anticipates possible bringing a motion for summary judgment if a settlemen
 5   is not reached.
 6   XVI. LEGAL ISSUES
 7         The Parties agree there are no unusual legal issues presented in this case.
 8   XVII. SEVERANCE,BIFURCATION.ORDERING OF PROOF
 9         The Parties do not anticipate severance, bifurcation or other ordering a
10   proof will be required based on the current pleadings.
11   XVIIl. ELECTRONIC FILING CONFIRMATION
12         Plaintiff     is    registered     to       receive   electronic    notification
13 (~ab~vitheric(~r;~~ahoo.com) within the ECF system, however as Pro Se, he will file
14   all required documents with the Clerk of the Court and provide certificate o
15   service through U.S. Postal service.
16         Defendant BANA:
17         BANA through counsel is registered to receive electronic notifications witl
18   the ECF system at eschatz~c~mcguire~~~oods.com.
19         Defendant ZIDE:
20 ZIDE is registered to receive electronic notifications (tzide(~r~,harrisandzide.com
21   with the ECF system.
22
23
24
25
26
27
28

                                                   9

                       JOINT PULE 26(f~REPOP,T / Case# 8:19—cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 10 of 11 Page ID #:194




 1   Respectfully submitted on this ddy of ~ ►~GU~~ Z 3~ ~a
 2
 3
 4
 5                                        Eric Hatteberg, P aintif ,Pro Se
 6                                        2322 Calle Almirante
 7                                        San Clemente, CA 92673
 8                                        (949) 370-0051
 9                                        gabwitheric~gmail.com
10
11
12 DATED: August 22, 2019             Respectfully submitted,

13                                    MCGUIREWOODS LLP
14
15
16                                    By: ls/ Ethan Schatz
17                                               Ethan. Schatz
                                          Attorneys for Defendant BANK OF
18                                        AMERICA, N.A.
19
20
21
22 DATED: August 21, 2019             Respectfully submitted,
23
                                      LAW OFFICES OF HARRIS & ZIDE
24
25
26                                    By: /s/Flint C. Zide
27                                               Flint C. Zide
                                          Attorneys for Defendant Law Office of
28                                        Harris and Zide
                                            io

                   JOINT PULE 26(f)REPOP.T / Case# 8:19-cv-01236 JFW PLA
Case 8:19-cv-01236-JFW-PLA Document 25 Filed 08/23/19 Page 11 of 11 Page ID #:195




  1                              CERTIFICATE OF SERVICE
  2           I, Eric Hatteberg, filed with the clerk of the court, the above NOTICE
  3     August 23, 2019, and sent a copy to counsel on record via postal mail.
  4
  5 Flint Zide
    LAW OFFICE OF HARRIS AND ZIDE
  6 1440 Huntington Drive, Suite 300
  7 South Pasadena, CA. 91030
    Tel:
  8 Attorney
              for Defendant ZIDE
  9 tzide(u),harrisandzide.com
10
   Ethan Schatz(Bar No. 257919)
11 MCGUIRE WOODS LLLP
12 Two Embarcadero Center, Suite 1300
   San Francisco, CA. 94111-3821
13 Tel: 415-844-9944
14 Attorney for Defendant BANA
   eschatz ~~~me ~uirewoods.coin
15
16                                                      ~-
17
18                                                    Eric Hatteberg, lai iff, Pro Se
                                                      2322 Calle Almirante
19                                                    San Clemente, CA. 92673
20                                                   (949)370-0051
                                                      gabwithericna,~mail.com
21
22 I~
23
24
25
26
27
28

                                                 3


                        JOINT RULE 26(f)REPORT / CASE# 8:19-cv-01236 JFW PLA
